Citation Nr: 0518944	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-20 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for a gastrointestinal disability rated as impairment of the 
esophagus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran had active military service from April 1995 to 
October 1997.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


FINDING OF FACT

The veteran's gastrointestinal disability is manifested by 
severe stricture of the esophagus; and symptoms tantamount to 
recurrent epigastric distress with regurgitation, dysphagia, 
accompanied by substernal or arm or shoulder pain producing 
considerable impairment of health.


CONCLUSIONS OF LAW

1.  Entitlement to a disability rating of 50 percent for 
stricture of the esophagus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.21, 4.113, 
4.114, Diagnostic Codes 7203-7205 (2004).

2.  Entitlement to a separate disability rating of 30 percent 
for a disorder analogous to a hiatal hernia have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 
4.21, 4.113, 4.114, Diagnostic Code 7346 (2004).  







REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, redefined VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran with 
notice of the VCAA in December 2001, prior to the decision on 
the claim in March 2002 and again in August 2003.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decision, statement of the 
case (SOC), and the supplemental statement of the case (SSOC) 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims and the rating schedule provisions that were 
considered.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available VA and private medical 
records pertinent to the claim are in the claims file and 
were reviewed by the Board in connection with the veteran's 
claim.  As discussed below the Board finds that an increased 
evaluation is warranted based on information of record.  
Although the veteran has submitted new evidence to the Board, 
without a waiver of RO consideration, the Board finds that 
its current action in granting the appeal does not inure to 
the veteran's prejudice.  


The Merits of the Appeal

The veteran contends that his gastrointestinal disorder is 
more disabling than is contemplated by the currently assigned 
rating.  The Board has carefully considered the veteran's 
contentions in light of the applicable law.  While the Board 
finds that the evidence does not support the assignment of a 
higher disability rating under the presently assigned 
diagnostic code, the evidence also supports the assignment of 
an additional disability rating, under a separate diagnostic 
code due to separate symptoms.  To this extent, the claim 
will be granted. 

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The rating schedule provides an 80 percent rating for 
stricture of the esophagus permitting passage of liquids 
only, with marked impairment of general health.  A 50 percent 
rating is provided for a severe disorder permitting liquids 
only.  A 30 percent rating is provided for a moderate 
disability.  38 C.F.R. § 4.114, Diagnostic Code 7203.

The rating schedule provides a 60 percent rating for hiatal 
hernia symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is provided for hiatal hernia symptoms of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is provided for hiatal hernia 
with two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title ``Diseases of the Digestive 
System,'' do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in Sec. 4.14.  
38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Applying the foregoing to this matter, the record indicates 
that the gastrointestinal disability was rated initially as 
impairment of the esophagus under Diagnostic Codes 7399-7346 
and that rating scheme was the basis for increase to 30 
percent effective from August 1998.  The veteran was notified 
of the increase granted pursuant to the RO rating decision in 
January 2000, but be did not initiate an appeal.  

The RO received his claim for increase in June 2001.  The 
March 2002 rating decision granted a 50 percent evaluation 
under the Diagnostic Code 7203-7346 rating scheme.  The Board 
finds the recently selected rating scheme appropriate for the 
veteran's disability in view of the symptomatology and the 
disability for which service connection is in effect.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (shifting 
diagnostic codes while perhaps harmless may create confusion 
as to standard and criteria employed and interfere with the 
obligation to provide the claimant with the precise basis for 
a decision), see also 38 C.F.R. §§ 4.20, 4.21.  Although the 
most recent rating examination was late in 2001, the 
subsequent record is sufficient in its description of 
symptomatology and history to allow for a rating on the 
record.  38 C.F.R. §§ 3.326, 3.327, see also Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) (requiring a new 
examination to fulfill the duty to assist where the appellant 
claims the disability has worsened since the original rating 
and available evidence is too old to adequately evaluate the 
current state of the condition.

The VA examiner in October 2001 noted the veteran's history 
of multiple balloon dilations, most recently in January 2001, 
and his current experience of nausea and vomiting, acid 
reflux and significant heartburn.  The veteran's weight 
reportedly fluctuated between 120 and 130 pounds and he had 
not had black or bloody stools or hematemesis.  The examiner 
described him as a well developed and thin.  The clinical 
examination found normoactive bowel sounds, and a soft and 
nontender abdomen.  The examiner reported the 
gastroesophageal junction remained narrowed after the recent 
dilation in January 2001 but contrast material passed into 
the stomach.  The examiner noted the veteran has had five 
balloon procedures and a failed laparotomy for achalasia.  

VA outpatient clinical records from March 2000 through mid 
2003 showed in March 2000 he complained of dysphagia to 
liquids and solids and occasional vomiting and noted the 
dilations had been at shorter intervals.  In December 2000 
the veteran presented with dysphagia an esophageal motor 
disorder was diagnosed.  In January 2001 he underwent balloon 
dilation - nausea and vomiting, weight loss/malabsorption and 
dysphagia were noted.  In November 2001 it was reported that 
four months after the last dilation he again had dysphagia 
and occasional regurgitation.  His weight was stable but he 
was described as very thin.  It was noted he also had 
gastroesophageal reflux symptoms.  An esophageal manometry 
showed major motility abnormality.  An upper gastrointestinal 
series in December 2001 was interpreted as showing severe 
spontaneous gastroesophageal reflux and significant 
improvement in the diameter of the distal esophagus when 
compared with a January 2001 study. 

In January 2002 the veteran was noted to have had an 
additional six pound weight loss since November.  He reported 
increased nocturnal heartburn and symptoms of food staying in 
the upper esophagus and not passing down.  The assessment was 
of a primary aperistalsis of the esophagus with achalasia 
that did not allow propulsion of food bolus down the 
esophagus.  The veteran had free acid reflux that could be 
strongly suppressed with strict use of medication and raising 
the head or his bed.  A February 2002 report noted the 
continued complaint of dysphagia, weight loss and occasional 
vomiting.  He was described as thin but muscular.  In March 
2003 the assessment was achalasia/gastroesophageal reflux 
disease.  He was described as well nourished, he complained 
of significant reflux despite medication, and  reported 
regurgitation after meals.  A treating physician noted the 
veteran's major problem was severe reflux causing a great 
deal of discomfort, with medical control of his symptoms 
being attempted.  

Thereafter he was seen monthly through June 2003.  In April, 
he was evaluated for significant reflux despite aggressive 
medical therapy.  The veteran reported post parandial 
burning, difficulty swallowing, vomiting with occasional 
blood, and difficulty working due to his symptoms.  He 
reported frequently feeling nauseated.  In May, he reported 
pain and difficulty swallowing, and some reflux was reported 
on an upper gastrointestinal study.  Reportedly, the veteran 
stated he could live with his symptoms.  In June 2003 he 
presented with the complaint that something was stuck in his 
esophagus, and it was reported he had chronic problems with 
regurgitation of undigested food, and heartburn despite 
medication.  He was scheduled for a procedure in November 
2003 but wanted it done earlier.  The assessment was 
worsening of chronic achalasia/reflux already on maximal 
medical therapy.  

The January 2004 evaluation for VA purposes noted November 
2003 balloon dilation had provided short and incomplete 
relief of symptoms.  He returned with continuous difficulty 
swallowing solids and liquids, occasional nausea and 
vomiting, occasional chest pain and pressure and choking at 
least once a day.  He also was noted to have had about an 8-
pound weight loss.  The report noted an upper 
gastrointestinal series in April 2003 showed mild reflux and 
small sliding hiatal hernia.  The impression was that the 
gastroesophageal reflux symptoms were most likely associated 
with the achalasia.  The examiner suggested pneumatic 
dilation.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of section 4.14.  
However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

The veteran's gastrointestinal disorder clearly manifests 
separate and distinct symptoms and the guidance in the rating 
schedule does not prohibit combining manifestations from 
Codes 7203 and 7346.  In a similar context, VA stated its 
position on pyramiding by noting a rating board must use its 
judgment as to whether a single evaluation encompasses all 
disability present or not. VA stated that a specific 
prohibition might be useful if all conditions involved always 
had the same manifestations.  See 61 Fed. Reg. 46720, 46727 
(Sept. 5, 1996) (emphasis added).  This test would not limit 
combining in the veteran's case since it could not be found 
that an esophageal disorder and gastrointestinal reflux 
disease always had the same manifestations.  Clearly the 
respective criteria as written would not support that 
limiting interpretation, and under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

Turning to the veteran's disability with the principles of 
combined rating in mind, the Board finds that his overall 
disability more nearly approximates the criteria for a higher 
evaluation on a combined basis.  Clearly he has a significant 
esophageal stricture that is appropriately rated 50 percent, 
as the record does not show marked impairment of general 
health, although the disability is severe simply based upon 
the well-documented current status.  

However to afford due consideration to the gastroesophageal 
reflux symptoms, which the medical examiner in 2004 affirmed 
as likely associated with achalasia, the Board finds that the 
symptoms more nearly approximate the 30 percent evaluation 
under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Overall the 
veteran manifests persistently recurrent epigastric distress 
with regurgitation and accompanied by substernal (chest pain 
and pressure) pain that would seem to equate with 
considerable impairment of health solely on the basis of 
gastroesophageal reflux symptoms.  

Thus, the Board will apply the benefit of the doubt rule, and 
assign a separate 30 percent rating for symptoms consistent 
with a hiatal hernia, characterized by persistently recurrent 
epigastric distress, and assign a separate 30 percent 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7346.


ORDER

A disability rating of 50 percent for stricture of the 
esophagus is denied.  

A separate disability rating of 30 percent for a hiatal 
hernia is granted, subject to the statutes and regulations 
governing the payment of monetary awards.





	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


